In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Kings County (Schmidt, J.), dated March 26, 2007, which, inter alia, granted that branch of the motion of the defendant Celestial Church of Christ, Inc., which was, in effect, pursuant to CPLR 5015 (a) (3) to vacate a judgment of the same court entered October 23, 2006, in favor of the plaintiff and against it in the principal sum of $250,000.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contention, the Supreme Court appropriately considered the written terms and overall purpose of the parties’ stipulation of settlement, the document as a whole, and the intent and reasonable expectations of the parties in entering into it (see generally Kass v Kass, 91 NY2d 554, 566 [1998]; W.W.W. Assoc. v Giancontieri, 77 NY2d 157, 162 [1990]; Sutton v East Riv. Sav. Bank, 55 NY2d 550, 555 [1982]; Petracca v Petracca, 302 AD2d 576, 577 [2003]) in properly determining that the failure of the defendant Celestial Church of Christ, Inc. (hereinafter the church), to apply for a mortgage did not entitle him to demand the immediate payment of monthly installments under the stipulation, or to enter judgment against the church when such immediate payment was not forthcoming.
The plaintiff’s remaining contentions are without merit. Skelos, J.E, Covello, Balkin and Dickerson, JJ., concur. [See 2007 NY Slip Op 30490(11).]